UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 01-6039
DANIEL L. SPENCE, a/k/a Daniel
Johnson,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                   (CR-98-34-S, CA-00-2345-S)

                      Submitted: May 31, 2002

                      Decided: June 18, 2002

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Daniel L. Spence, Appellant Pro Se. Thomas Michael DiBiagio,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SPENCE
                              OPINION

PER CURIAM:

   Daniel Spence seeks to appeal the district court’s order construing
Spence’s October 30, 2000 letter as a motion to vacate, set aside or
correct sentence pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001)
and denying relief under § 2255, and the district court’s denial of
reconsideration of the order. Spence’s letter, filed before the expira-
tion of the one-year limitations period for filing § 2255 claims,
expressed a desire to file a § 2255 motion, and requested appointed
counsel, or, in the alternative, to be moved to a federal prison. The
district court sua sponte construed the letter as a motion for relief
under § 2255 and denied relief based on the issues raised in the letter.

   In United States v. Emmanuel, ___ F.3d ___, 2002 WL 864259
(4th Cir. May 7, 2002) (No. 00-7578), we recently outlined the pro-
phylactic measures a district court should follow before construing a
motion not specifically denominated as a § 2255 motion as the prison-
er’s first § 2255 motion.* Because of the consequences associated
with converting the letter to a § 2255 motion, we conclude the district
court erred when it construed Spence’s letter as his first motion filed
under § 2255 without giving him proper notice. We therefore grant a
certificate of appealability, vacate the district court’s order, and
remand in order for the district court to provide Spence with proper
notice under Emmanuel. Spence will then have the opportunity to file
a timely, non-successive § 2255 motion in which he could fully
develop his claims. We deny Spence’s motion for appointment of
counsel. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                        VACATED AND REMANDED

 *We note the district court’s order issued before our decision in
Emmanuel and express no opnionn as to the merits of Spence’s claims.